Citation Nr: 1130357	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-31 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability with arthritis.

2.  Entitlement to service connection for a neck disability with arthritis.

3.  Entitlement to service connection for a bilateral foot disability with arthritis.

4.  Entitlement to service connection for chronic herpetic neuritis/ganglionitis (claimed as a bilateral leg condition and arthritis).

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for cortically based visual field loss and cataracts, to include as secondary to an in-service head injury.

7.  Entitlement to service connection for seizures, to include as secondary to an in-service head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966 with additional periods of active duty for training and inactive duty training. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2008, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for multiple disabilities that he states resulted from an in-service tank accident.  In May 2008, the Board remanded this claim in order to attempt verification of the tank accident.  Verification has been unsuccessful and the attempts have been properly documented in the claims file.  The case has been returned for further review.

Unfortunately, another remand is necessary before this claim may be properly decided by the Board.  The Board notes that a June 2007 VA medical record was added to the claims file following the Board's May 2008 remand.  This record reflects that the Veteran "receives Social Security Disability (about $1300/month)."  There is no indication that any attempts have been made to obtain these records.  Therefore, a remand is necessary so that VA may attempt to obtain the Veteran's Social Security Administration (SSA) records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the Veteran was receiving SSA benefits).

While it regrets the additional delay, the Board considers it highly likely, given the nature and the extent of the Veteran's claimed disabilities, that the SSA records are pertinent to at least one of the disabilities that is currently on appeal.  The Board further notes that the record as it stood at the time of the May 2008 remand contained no indication that the Veteran was receiving such benefits, and thus such development was not requested in the earlier remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any relevant records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


